NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HEIDY JOHANA MARTINEZ-                          No.    15-72612
SANTIAGO; MARIO ROBERTO
MARTINEZ-SANTIAGO,                              Agency Nos.       A088-018-120
                                                                  A095-931-536
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Heidy Johana Martinez-Santiago and Mario Roberto Martinez-Santiago,

natives and citizens of Honduras, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). Our jurisdiction is governed by

8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider the merits of petitioners’ claims as to their

eligibility for asylum, withholding of removal, and CAT relief because they failed

to raise them before the BIA. See Segura v. Holder, 605 F.3d 1063, 1066 (9th Cir.

2010) (“[Petitioner’s] failure to assert [a] claim before the BIA deprived it of the

opportunity to address the issue and divests us of jurisdiction to review it.”).

      In petitioners’ opening brief they do not challenge, and therefore waive, the

BIA’s determination that they failed to establish their former counsel provided

ineffective assistance. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                       15-72612